DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to applicant’s amendment, dated 12/30/2021, the examiner acknowledges the cancellation of claim 8 and the amendment to claims 1, 11 and 19.
Regarding the 35 U.S.C. 102(a)(1) rejection of claim(s) 1-10, 12, 14-16, 19 and 20 as being anticipated by Aleem, et al. (US 2019/0258062), the examiner has considered applicant’s arguments in light of the amended claims and withdraws the rejection.
Regarding the double patenting rejection of claims 1-20 as being unpatentable over claims 1-20 of U.S. Patent No. 10,816,809, the applicant “requests that the Examiner reconsider the double patenting rejection in view of the amendments to the claims.”  The examiner notes that the added limitations to independent claims 1 and 19 correspond the limitations in claims 6 and 9 of U.S. Patent No. 10,816,809.  Further, the limitations added to claim 11 correspond the limitations in claim 1 of U.S. Patent No. 10,816,809.  Thus, the examiner has reconsidered the double patenting rejection in view of the amendments to the claims and maintains the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,816,809. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus fully met by the claims of U.S. Patent No. 10,816,809

Current Application					U.S. Patent No. 10,816,809
	1. An eye-tracking system, comprising: an optical detector; and a holographic illuminator that includes: a light source configured to provide light; and a holographic medium optically coupled with the light source, the holographic medium positioned to: receive the light provided from the light 

wherein, the plurality of separate light patterns includes a first light pattern and a second light pattern distinct and separate from the first light pattern, and the first light pattern of the plurality of separate light patterns is projected toward the eye at a first angle and the second light pattern of the plurality of separate light patterns is projected toward the eye at a second angle distinct from the first angle; … , the subset of the plurality of separate light patterns including at least a portion of the first light pattern and a portion of the second light pattern; “


	2. The eye-tracking system of claim 1, wherein: the holographic medium is positioned to receive the light, provided from the light source, in a first direction, and redirect the reflection to a second direction that is non-parallel to the first direction.
	3. The eye-tracking system of claim 1, wherein: the light source is a single-point light source.
	4. The eye-tracking system of claim 1, wherein: the light source is located away from an optical axis of the holographic medium.
	5. The eye-tracking system of claim 1, wherein: the optical detector is located away from an optical axis of the holographic medium.
	6. The eye-tracking system of claim 1, wherein: the holographic medium is a reflection holographic medium configured to receive the light from the 

	7. The eye-tracking system of claim 1, wherein: the holographic medium is a transmitting holographic medium configured to receive the light from the light source on a first surface of the holographic medium and concurrently project the plurality of separate light patterns through a second surface of the holographic medium that is opposite to the first surface of the holographic medium.
	
	9. The eye-tracking system of claim 1, wherein: the plurality of separate light patterns is arranged in a circular configuration.
	10. The eye-tracking system of claim 9, wherein: the plurality of separate light patterns arranged in the circular configuration is configured to illuminate a periphery of an area with a diameter of at least 10 mm on a surface of the eye.
	11. An eye-tracking systemcomprising: an optical detector; and a holographic illuminator that includes: a light source configured to provide light; and a holographic medium optically coupled with the light source, the holographic medium positioned to: receive the light provided from the light source, 0 1 O235-01-5202-USO14Response to Office Actionproject a plurality of separate light patterns concurrently toward an eye, wherein [[:]] the plurality of separate light patterns is arranged in a distorted configuration that counters for a contoured surface of the eye so that at least a subset of the plurality of separate light patterns reflected off the contoured surface of the eye is arranged in a non-distorted configuration, receive a reflection of the at least a subset of the plurality of separate light patterns reflected off the eye; and redirect the reflection toward the detector. 
	12. The eye-tracking system of claim 1, wherein: the holographic medium is configured to project the plurality of separate light patterns concurrently so that each light pattern of the plurality of separate light patterns converges in proximity to a surface of the eye.

	14. A head-mounted display device, comprising: one or more optical elements; one or more displays configured to project light through or off of the one or more optical elements; and the eye-tracking system of claim 1.
	15. The device of claim 14, wherein: the holographic medium of the eye-tracking system is positioned adjacent to the one or more optical elements.
	16. The device of claim 14, wherein: the light source of the eye-tracking system is positioned away from the one or more optical elements so that 
	17. The device of claim 14, wherein: the eye-tracking system is configured to determine a location of a pupil of a first eye; and the device includes a second eye-tracking system, that is distinct and separate from the eye-tracking system, configured to determine a location of a pupil of a second eye that is distinct from the first eye.
	18. The device of claim 14, including: a combiner configured to combine the light from the one or more displays and light from an outside of the head-mounted display device for providing an overlap of an image rendered by the light from the one or more displays and a real image that 
	19. A method, comprising: providing, with a light source, light; receiving, with a holographic medium optically coupled with the light source, the light, provided by the light source, in a first direction; projecting, with the holographic medium, a plurality of separate light patterns concurrently toward an eye; receiving, with the holographic medium, a reflection of at least a subset of the plurality of separate light patterns reflected off the eye; and redirecting, with the holographic medium, the reflection in a second direction that is non-parallel to the first direction.



“wherein, the plurality of separate light patterns includes a first light pattern and a second light pattern distinct and separate from the first light pattern, and the first light pattern of the plurality of separate light patterns is projected toward the eye at a first angle and the second light pattern of the plurality of separate light patterns is projected toward the eye at a second angle distinct from the first angle; …, the subset of the plurality of separate light patterns including at least a portion of the first light pattern and a portion of the second light pattern”

	20. The method of claim 19, further comprising: detecting, with a detector, at least a portion of the reflection; and determining, based on the detected portion of the reflection, a location of a pupil of the eye.

(See Claims 6 and 9)
















(See Claim 1)






2. The eye-tracking system of claim 1, wherein: the light source is a single-point light source.
3. The eye-tracking system of claim 1, wherein: the light source is located away from an optical axis of the holographic medium.
(See Claim 1)



4. The eye-tracking system of claim 1, wherein: the holographic medium is a reflection holographic medium configured to receive the light from the light source 

5. The eye-tracking system of claim 1, wherein: the holographic medium is a transmitting holographic medium configured to receive the light from the light source on a first surface of the holographic medium and concurrently project the plurality of separate light patterns through a second surface of the holographic medium that is opposite to the first surface of the holographic medium.


7. The eye-tracking system of claim 1, wherein: the plurality of separate light patterns is arranged in a circular configuration.
8. The eye-tracking system of claim 7, wherein: the plurality of separate light patterns arranged in the circular configuration is configured to illuminate an area with a diameter of at least 10 mm on a surface of the eye.
(See Claim 1)









9. The eye-tracking system of claim 1, wherein: the plurality of separate light patterns is arranged in a distorted configuration that counters for a contoured surface of the eye so that the at least a subset of the plurality of separate light patterns reflected off the contoured surface of the eye is arranged in a non-distorted configuration.
(See Claim 1)


10. The eye-tracking system of claim 1, wherein: the holographic medium is configured to project the plurality of separate light patterns concurrently so that each light pattern of the plurality of separate light patterns converges in proximity to a surface of the eye.









11. A head-mounted display device, comprising: one or more optical elements; one or more displays configured to project light through or off of the one or more optical elements; and the eye-tracking system of claim 1.
12. The device of claim 11, wherein: the holographic medium of the eye-tracking system is positioned adjacent to the one or more optical elements.

13. The device of claim 11, wherein: the light source of the eye-tracking system is positioned away from the one or more optical elements so that the light source 
14. The device of claim 11, wherein: the eye-tracking system is configured to determine a location of a pupil of a first eye; and the device includes a second eye-tracking system, that is distinct and separate from the eye-tracking system, configured to determine a location of a pupil of a second eye that is distinct from the first eye.
15. The device of claim 11, including: a combiner configured to combine the light from the one or more displays and light from an outside of the head-mounted display device for providing an overlap of an image rendered by the light from the one or more displays and a real image that corresponds to the light from the 
17. A method for determining a location of a pupil of an eye of a wearer, the method comprising: providing, with a light source, light; receiving, with a holographic medium optically coupled with the light source, the light provided by the light source; projecting, with the holographic medium, a plurality of separate light patterns having a common wavelength range concurrently toward an eye; detecting, with a detector, a reflection of at least a subset of the plurality of separate light patterns reflected off the eye of the wearer; and determining, based on the reflection of at least the subset of the plurality of separate light patterns reflected off the eye, a location of a pupil of the eye.
(See Claims 6 and 9)














20. The method of claim 17, wherein determining the location of the pupil of the eye includes determining a respective configuration of the plurality of separate light patterns in the reflection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
January 13, 2022